The defendant herein being in default of answer or demurrer to relators' petition for mandamus, a peremptory mandamus is hereby allowed against the defendant.
It is ordered that the defendant immediately on service of this order permit the relators, Frank E. Wilke and Silas J. Blair, to act as attorneys for plaintiff in that certain action docketed in the court of common pleas of Portage county, Ohio, as civil case No. 12966 entitled "The Union Trust Company, a corporation, plaintiff, vs. Schustrich et al., defendants," without requiring said relators then to be accompanied by or associated with other counsel; and said defendant is further ordered to accord said relators such rights and privileges in said court while so acting as *Page 641 
such attorneys in said action as they may be entitled to be accorded by virtue of their office as members of the Bar of Ohio without imposing as a condition thereof that they then be associated or act in concert with other counsel.
Writ allowed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and STEPHENSON, JJ., concur.